Citation Nr: 0819360	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

This matter was remanded by the Board in June 2006 for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of 
Vietnam. 

2.  The veteran has a diagnosis of PTSD.

3.  The evidence does not show that the veteran engaged in 
combat with the enemy during his active military service.

4.  The veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2001. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
June 2006 letter and a December 2007 supplemental statement 
of the case informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded a VA examination. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not been afforded a VA examination, as the 
claim is being denied on the basis that there is no in-
service incident which may be linked to any current diagnosis 
- the initial prong of a successful claim of service 
connection. See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998) ((Holdings that in 
order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event)). Because the claim is being denied on the lack of an 
in-service event, the conduct of a clarifying VA medical 
examination is not prejudicial to the veteran.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran seeks service connection for PTSD. Specifically, 
he reports that while serving as a truck driver in Vietnam, 
he was forced to run people over in the road due to orders 
not to stop the truck.  He has subsequently reported that an 
unidentified replacement soldier in his unit was killed 
during a delivery. He also reported receiving a surface 
wound. In light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

As noted, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The veteran has a current diagnosis of PTSD, (January 2002 
and August 2007 VA examinations), the remaining question is 
whether there is an in-service stressor; if there is evidence 
of combat service or corroborating evidence that his claimed 
stressors occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

As there is no evidence associated with the veteran's 
personnel records and claims file that the veteran engaged in 
combat, the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  

The veteran reported in an October 1992 statement that he was 
subject to sniper fire and road mines, running over 
civilians, and seeing a fellow serviceman killed, all while 
delivering fuel in large military truck convoys. At that 
time, the veteran was unable to provide detailed information, 
including dates and names. In a January 2001 PTSD 
questionnaire statement, the veteran stated he was shot and 
wounded while performing his duties associated with the truck 
convoy and was treated at the 3rd Surgical Hospital in Binh 
Thuy. The veteran also claimed that on his last convoy a 
fellow serviceman who was driving in the lead truck was 
killed by sniper fire. In a subsequent written statement 
dated in August 2006, the veteran reported that while driving 
a truck, his rider was shot and killed.  The veteran stated 
he never knew his name and that possibly it happened in the 
summer.

The veteran also submitted in January 2006, a buddy statement 
from a fellow veteran, REG, who served in the 120th 
Transportation Company. REG reported taking enemy fire while 
driving and also that he was instructed to run over people if 
the got in they way of the transport. However, REG did not 
provide specific information for which to corroborate the 
alleged stressors.

In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
veteran has provided an account of his stressors, they are 
not verifiable. The veteran never provided sufficiently 
detailed information such as names, locations or dates that 
would allow for the verification of the veteran's claimed 
stressors, despite repeated requests from the RO for specific 
information. Due to the veteran's assertions that he received 
a gunshot or similar wound, the RO requested information on 
the veteran's claim that he was treated at the 3rd Surgical 
Hospital in Vietnam. The United States Army and Joint 
Services Records Research Center (JSRRC) responded in October 
2006 that a search for these records was conducted but no 
records were located.  

The veteran reported that the lead driver of a convoy and 
"the new guy" riding in the veteran's truck were killed. 
These incidents were reported to have occurred at different 
time periods. The veteran reported in an August 2006 written 
statement that two men were killed, but did not give dates in 
which this happened. He reported in his August 2007 VA 
examination of a man being killed, he stated he could not 
remember the date, maybe in the summer. 

In a response from the Defense Personnel Records Image 
Retrieval System to the RO's CURR (Center for Unit Records 
Research) request, which contains a June 2007 printout date, 
the RO received a response that it had searched the available 
combat unit records to include casualty lists and morning 
reports submitted by the 120th Transportation Company for the 
period from January 1971 to March 1971. It was unable to find 
that a member of the 120th Transportation Company was killed 
during that period. However, it did find that the morning 
report submitted by the 120th Transportation Company which 
indicated the veteran was assigned and present to the 
company. The response further stated that in order to be of 
further assistance the veteran would need to provide the 
name(s) of the individual(s) killed.

The appeal is denied on the basis that the veteran is not 
shown to have sustained an in-service stressor - i.e., there 
is no evidence of the predicate in-service event requisite 
for a grant of service connection. 

The statement of REG has the same deficiency as the veteran's 
own assertions; there is no corroborating historical 
documentation to prove, or to at least suggest, or to verify 
the claimed events of service. While, like the veteran, REG 
is certainly competent to assert his (and the veteran's) 
location during the timeframe under consideration, the Board 
finds that REG's statement does not provide credible support 
for the veteran's claim.

There is no medical or lay evidence, other than the buddy 
statement and the veteran's uncorroborated lay testimony, to 
support the veteran's account of his stressors. The veteran's 
lay testimony, by itself, is insufficient to establish the  
occurrence of a requisite stressor supporting service 
connection for PTSD. See Cohen, 10 Vet. App. at 142. While VA 
is obligated to assist a claimant in the development of a 
claim, there is no duty for it to prove the claim. If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996). 

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER

Service connection for post traumatic stress disorder is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


